Citation Nr: 1547652	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  04-24 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for degenerative arthritis of the right knee with valgus deformity and tricompartmental disease prior to July 26, 2010, and 50 percent thereafter.

2. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) prior to September 30, 2010.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from March 1974 to May 1975.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified before the Board in May 2009 and again in July 2015.  Transcripts of both hearings are of record.  A decision on issue number 1 was reached by Board decision of July 2011.  The matter was appealed to the United States Court of Appeals for Veterans Claims, and was returned to the Board for further development.  The matter is now before the Board following the most recent hearing.

The Board acknowledges that several issues included in a March 2015 statement of the case have been undergoing development, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

However, because the Veteran's claim for TDIU prior to September 30, 2010, is a part of his previously certified increased rating claim, the Board accepts jurisdiction over this issue.  See generally Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The Veteran's records are now encompassed entirely in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the July 2015 Board hearing, the Veteran testified that he continues to receive treatment for his right knee disability at VA facilities, and is currently being evaluated for a knee replacement procedure.  A review of the claims file reveals that comprehensive VA treatment records have not associated with the claims file since February 2011.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

Further, the Veteran's representative has requested he be provided a new VA examination to assess the current severity of his right knee disability.  On remand, such an examination should be provided.  See generally Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Finally, in July 2011, the Board remanded the issue of entitlement to TDIU and instructed the Veteran's claim be referred to the Director of Compensation Service for consideration of TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  To date, the AOJ has not complied with the Board's directive.  Even though the Veteran was subsequently awarded TDIU as of September 30, 2010, as noted in the INTRODUCTION above, the issue of entitlement to TDIU prior to this date remains on appeal.  As such, a remand is required to allow the AOJ another opportunity to refer the Veteran's TDIU claim prior to September 30, 2010, for extraschedular consideration.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, any records generated by VA facilities from February 2011 to the present must be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Schedule the Veteran for a VA examination to assess the current severity of his right knee disability.  The examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any right knee disability.  

The VA examiner is requested to review the record and specifically determine whether the Veteran's right knee disability results in instability and/or subluxation and, if so, identify the earliest date such symptomatology is noted by the record.  A complete rationale for any opinions expressed must be provided.

3. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiners documented their consideration of Virtual VA, and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.  

5. After completion of the above, submit the Veteran's claim for TDIU prior to September 30, 2010, to the Director, Compensation Service, to determine whether his service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation.  The Veteran's service-connected disabilities, and not his age or non-service-connected disabilities, should be considered when making this determination.  Under 38 C.F.R. § 4.16(b), all of the Veteran's service connected disabilities, as well as his employment history, educational and vocational attainment, lay statements, and all other factors having a bearing on the issue must be addressed.

6. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




